Citation Nr: 1144809	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son, Appellant's daughter
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1943 to March 1946.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Appellant requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2009.

The Board notes that, at the November 2009 Travel Board hearing, the Appellant stated that a claim for reimbursement or payment of medical expenses was also being adjudicated.  The claims file does not reflect the current status of this claim.  The Board does not have jurisdiction over this issue, nor does the claims file provide the Board with information as to the agency of original jurisdiction for that issue.  

The claim for service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

After the appeal for service connection for the cause of the Veteran's death was received by the Board, the Board sought a medical expert opinion to address the cause of the Veteran's death.  The medical expert's opinion was received in May 2011.  VA regulations afford the claimant the right to review of evidence by the agency of jurisdiction (AOJ) evidence, unless this procedural right is waived in writing by the Appellant.  38 C.F.R. § 20.1304 (2012).  

In this case, the Appellant has provided a November 2011 communication in which she specifically declined to waive her right to have the medical expert opinion reviewed by the agency of original jurisdiction.  The Appellant has requested that the medical expert opinion be reviewed by the AOJ.  Remand to accomplish that review is required.   A decision on the remaining issue will be deferred pending completion of the remand process.

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The AOJ/AMC must review all evidence submitted or obtained since the July 2008 statement of the case (SOC).  The claim should be readjudicated.  The Appellant and her representative should be provided with a supplemental statement of the case (SSOC) and be afforded an opportunity to reply.  If the benefit sought on appeal remains denied, the appeal should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


